Citation Nr: 1626369	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bladder disorder, to include urethral catheters.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

This case was initially before the Board of Veterans' Appeals (Board) on appeal from July 2007, May 2008, and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The July 2007 rating decision, in pertinent part, granted service connection for posttraumatic stress disorder (PTSD) and denied service connection for urethral catheters.  The May 2008 rating decision denied service connection for a back disability; and, the January 2014 rating decision at rating decision denied a rating in excess of 70 percent for the service-connected PTSD.  

In December 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic claims file.  

In a March 2015 decision, the Board denied entitlement to a disability rating in excess of 70 percent for the service-connected PTSD.  The Board also found the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) had been raised by the record.  The Board remanded the TDIU claim, as well as the claims of service connection for a back disability and service connection for urethral catheters, which the Board recharacterized to include all potential bladder disorders, to the RO for further development and adjudicative action.  

Before the case was returned to the Board on appeal, the RO granted service connection for degenerative arthritis of the spine in a January 2016 rating decision; and, granted a TDIU in a March 2016 rating decision.  Accordingly, the issues of service connection for a back disability, entitlement to a TDIU, and entitlement to a rating in excess of 70 percent for the service-connected PTSD are no longer in appellate status or before the Board at this time.  

In March 2016, the RO issued a Supplemental Statement of the Case addressing the issue of service connection for urethral catheters, and subsequently recertified the case to the Board in May 2016.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative requested, in writing, and per a telephone conversation with the Veteran, to withdraw his appeal as to the issue of entitlement to service connection for a bladder disorder involving urethral catheters.


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeal have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issue of entitlement to service connection for a bladder disorder involving urethral catheters.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the appellant's representative in June 2016 that the appellant requested to withdraw his appeal.  The only issue in appellate status and before the Board at that time was entitlement to service connection for a bladder disorder involving urethral catheters.  

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


